         Case 4:18-cv-01885-HSG Document 987 Filed 04/27/20 Page 1 of 6


 1   [All counsel listed on signature page]
 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
 6
                                     OAKLAND DIVISION
 7
                                                            Case No. 4:18-cv-01885-HSG
 8
                                                            JOINT MOTION OF PHILIPS AND
 9                                                          HTC FOR FURTHER STAY
     In Re Koninklijke Philips Patent Litigation            PENDING COMPLETION OF
10                                                          SETTLEMENT AGREEMENT
                                                            TERMS AND STATUS REPORT
11                                                          RESPONSIVE TO JANUARY 22,
                                                            2020 ORDER (DKT. NO. 956);
12                                                          [PROPOSED] ORDER

13                                                          JURY TRIAL DEMANDED

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     JOINT MOTION OF PHILIPS AND HTC FOR FURTHER STAY PENDING COMPLETION OF
     SETTLEMENT AGREEMENT TERMS AND STATUS REPORT RESPONSIVE TO JANUARY
                   22, 2020 ORDER (DKT. NO. 956); [PROPOSED] ORDER
                                        CASE NO. 4:18-CV-01885-HSG
          Case 4:18-cv-01885-HSG Document 987 Filed 04/27/20 Page 2 of 6


 1          On December 18, 2019, Plaintiffs Koninklijke Philips N.V. and U.S. Philips Corporation
 2   (collectively, “Philips”) and Defendants HTC Corp. and HTC America, Inc. (collectively, “HTC”)
 3   (collectively, the “Parties”) jointly moved the Court to request that the Court take all pending
 4   Summary Judgment and Daubert motions solely as between Philips and HTC off calendar for the
 5   scheduled December 20, 2019 Hearing, in order to allow for completion of a formal settlement
 6   agreement between the Parties. Dkt. No. 941. The Court granted that motion on December 18,
 7   2019, thereby effectively staying the claims between Philips and HTC in this action. Dkt. No. 942.
 8          Thereafter, on January 21, 2020, the Parties advised the Court that they have executed a final,
 9   binding settlement agreement and moved the Court for a further stay of this action until April 24,
10   2020 solely as it pertains to disputes between Philips and HTC, in order for various terms of the
11   confidential settlement to be completed, and so that the Philips/HTC case may be dismissed pursuant
12   to stipulation by the Parties. Dkt. No. 955. The Court granted that motion on January 22, 2020,
13   staying this action between Philips and HTC to April 24, 2020 and directing the parties to file by
14   April 24, 2020 a joint status report of no more than two pages notifying the Court of the status of the
15   parties’ settlement if a stipulation of dismissal as to HTC is not filed by then. Dkt. No. 956. 1
16          Given the Court’s January 22, 2020 Order, the Parties’ have met and conferred and believe
17   that it would be beneficial to both Parties to continue to stay the claims between Philips and HTC in
18   this action through July 10, 2020, while the Parties work together to complete the various
19   international performance obligations under the settlement agreement. Among other things, the
20   performance obligations under the Philips/HTC settlement agreement are not simply limited to this
21   matter. Rather, the Parties’ resolution involves issues which touch upon other disputes and
22   intellectual property matters around the globe. Moreover, for the Court’s information, the Parties
23   anticipate that performance will be fully completed by June 30, 2020, and no further stays beyond
24
            1
25            The Court also directed Philips and HTC to show cause by January 24, 2020 why the
     pending motions for partial summary judgment and the Daubert motions as between Philips and
26   HTC (Dkt. Nos. 707, 716, 717, 723, 729, 731, and 733) “should not be terminated as moot, without
     prejudice to renewal if the post-execution aspects of the settlement agreement are not completed.”
27   Dkt. No. 956. In response, Philips and HTC filed a stipulated request asking the Court to dismiss
     those pending motions, without prejudice to renewal, and the Court subsequently terminated those
28   motions accordingly. Dkt. Nos. 957, 958.
      JOINT MOTION OF PHILIPS AND HTC FOR FURTHER STAY PENDING COMPLETION OF
      SETTLEMENT AGREEMENT TERMS AND STATUS REPORT RESPONSIVE TO JANUARY
                         22, 2020 ORDER (DKT. NO. 956); [PROPOSED] ORDER
                                          CASE NO. 4:18-CV-01885-HSG

                                                         1
          Case 4:18-cv-01885-HSG Document 987 Filed 04/27/20 Page 3 of 6


 1   the one currently requested are expected to be necessary. The Parties ask that the stay be extended
 2   to a week and a half beyond the anticipated completion date to July 10 to account for any potential
 3   complications and to allow the Parties the time necessary to file the anticipated stipulated dismissal.
 4          As previously stated, it is well-settled that a district court has discretionary power to stay
 5   proceedings in its own court. See Lockyer v. Mirant Corp., 398 F.3d 1098, 1109 (9th Cir. 2005)
 6   (citing Landis v. North American Co., 299 U.S. 248, 254 (1936)). In this instance, the Parties
 7   believe in good faith that a further stay of proceedings is appropriate and in the interests of justice, in
 8   order to avoid unnecessary further litigation and to conserve judicial resources by permitting them to
 9   complete various terms required by the confidential settlement agreement without further
10   involvement of, or burden upon, the Court.
11          NOW, THEREFORE, Philips and HTC hereby stipulate and respectfully request that the
12   Court issue a further stay of this action solely as it pertains to disputes between Philips and HTC for
13   a period up to and including July 10, 2020, in order for various terms of the confidential settlement
14   to be completed, so that the Philips/HTC case may be dismissed pursuant to stipulation. Should the
15   Parties for any reason fail to submit a stipulated dismissal of the claims at issue on or before July 10,
16   counsel will meet and confer and approach the Court jointly for guidance and/or a further Case
17   Management Conference at that time, if needed.
18

19

20

21

22

23

24

25

26

27

28
     JOINT MOTION OF PHILIPS AND HTC FOR FURTHER STAY PENDING COMPLETION OF
     SETTLEMENT AGREEMENT TERMS AND STATUS REPORT RESPONSIVE TO JANUARY
                   22, 2020 ORDER (DKT. NO. 956); [PROPOSED] ORDER
                                          CASE NO. 4:18-CV-01885-HSG

                                                          2
        Case 4:18-cv-01885-HSG Document 987 Filed 04/27/20 Page 4 of 6


     Dated: April 22, 2020                            Respectfully submitted,
 1

 2
     Chris Holland (SBN 164053)                          /s/ Michael P. Sandonato
 3   Lori L. Holland (SBN 202309)                     Michael P. Sandonato (admitted pro hac vice)
     HOLLAND LAW LLP                                  John D. Carlin (admitted pro hac vice)
 4   220 Montgomery Street, Suite 800                 Christopher M. Gerson (admitted pro hac vice)
     San Francisco, CA 94104                          Natalie D. Lieber (admitted pro hac vice)
 5   Telephone: (415) 200-4980                        Jason M. Dorsky (admitted pro hac vice)
     Fax: (415) 200-4989                              Stephen K. Yam (admitted pro hac vice)
 6   cholland@hollandlawllp.com                       Jonathan M. Sharret (admitted pro hac vice)
     lholland@hollandlawllp.com                       Joshua D. Calabro admitted pro hac vice)
 7                                                    Daniel A. Apgar (admitted pro hac vice)
                                                      Sean M. McCarthy (admitted pro hac vice)
 8                                                    Robert S. Pickens (admitted pro hac vice)
                                                      Caitlyn N. Bingaman (admitted pro hac vice)
 9
                                                      VENABLE LLP
10                                                    1290 Avenue of the Americas
                                                      New York, New York, 10104
11                                                    +1 (212) 218-2100
                                                      +1 (212) 218-2200 facsimile
12                                                    philipsprosecutionbar@venable.com
13                                                    Attorneys for Plaintiffs Koninklijke Philips
                                                      N.V. and U.S. Philips Corporation
14

15

16
       /s/ Ryan McBrayer
17   Ryan McBrayer (pro hac vice)                     John P. Schnurer (Cal. Bar No. 185725)
     Jonathan Putman (pro hac vice)                   Kevin Patariu (Cal. Bar No. 256755)
18   PERKINS COIE LLP                                 James Hurt (Cal. Bar No. 312390)
     1201 Third Avenue, Suite 4900                    PERKINS COIE LLP
19   Seattle, Washington, 98101                       11452 El Camino Real, Suite 300
     +1 (206) 359-8000                                San Diego, California, 92130
20
     +1 (206) 359-9000 facsimile                      +1 (858) 720-5700
21   htc-philipsperkinsservice@perkinscoie.com        +1 (858) 720-5799 facsimile
                                                      htc-philipsperkinsservice@perkinscoie.com
22
                                                      Elizabeth Banzhoff (pro hac vice)
23                                                    PERKINS COIE LLP
                                                      1900 16th Street, Suite 1400
24
                                                      Denver, Colorado 80202
25                                                    +1 (303) 291-2397
                                                      + 1 (303) 291-2497 facsimile
26                                                    htc-philipsperkinsservice@perkinscoie.com
27   Attorneys for Defendants HTC Corp. and HTC America, Inc.
28
     JOINT MOTION OF PHILIPS AND HTC FOR FURTHER STAY PENDING COMPLETION OF
     SETTLEMENT AGREEMENT TERMS AND STATUS REPORT RESPONSIVE TO JANUARY
                   22, 2020 ORDER (DKT. NO. 956); [PROPOSED] ORDER
                                     CASE NO. 4:18-CV-01885-HSG

                                                  3
          Case 4:18-cv-01885-HSG Document 987 Filed 04/27/20 Page 5 of 6


 1
                                    CIVIL L.R. 5-1(i) ATTESTATION
 2

 3          I, Chris Holland, hereby attest that I have been authorized by counsel for the parties listed

 4   above to execute and file this document on their behalf.

 5
            Dated: April 22, 2020                             /s/ Chris Holland
 6
                                                            Chris Holland
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     JOINT MOTION OF PHILIPS AND HTC FOR FURTHER STAY PENDING COMPLETION OF
     SETTLEMENT AGREEMENT TERMS AND STATUS REPORT RESPONSIVE TO JANUARY
                   22, 2020 ORDER (DKT. NO. 956); [PROPOSED] ORDER
                                         CASE NO. 4:18-CV-01885-HSG

                                                        4
        Case 4:18-cv-01885-HSG Document 987 Filed 04/27/20 Page 6 of 6


 1                               [PROPOSED] ORDER
 2   GOOD CAUSE APPEARING AND PURSUANT TO STIPULATION, IT IS SO ORDERED.
 3
     DATED:    4/27/2020
 4
                                       Hon. Haywood S. Gilliam, Jr.
 5                                     United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     JOINT MOTION OF PHILIPS AND HTC FOR FURTHER STAY PENDING COMPLETION OF
     SETTLEMENT AGREEMENT TERMS AND STATUS REPORT RESPONSIVE TO JANUARY
                   22, 2020 ORDER (DKT. NO. 956); [PROPOSED] ORDER
                               CASE NO. 4:18-CV-01885-HSG

                                            5
